                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:17-cv-00099-RJC-DCK

 ROMUS MYERS, as Guardian of J.M.M.,            )
 and NIKKI RUSH, as Guardian of N.R.J.,         )
                                                )
               Plaintiffs,                      )
                                                )
                 v.                             )                ORDER
                                                )
 BRADFORD PREPARATORY SCHOOL,                   )
 KELLY PAINTER, Individually,                   )
                                                )
               Defendants.                      )
                                                )


       THIS MATTER comes before the Court on Plaintiffs’ Sealed Motion for Order

Approving of Minors’ Settlement, (Doc. No. 38), seeking approval of a settlement

agreement entered into by Plaintiffs and Defendants on January 10, 2019, (Doc. No.

38-1). Upon initial review, the Court needs additional information from the Parties

to conclude that the settlement is fair, reasonable, and in the best interests of the

children. Accordingly, the Parties shall file a joint proposed order within thirty (30)

days, providing in detail why the settlement is fair, reasonable, and in the best

interests of the minor Plaintiffs under North Carolina and federal law and based on

the facts of this case.




                                           1
      IT IS, THEREFORE, ORDERED that within thirty (30) days of this Order,

the Parties jointly submit a proposed order approving a settlement agreement

involving the interests of minors consistent with this Order.


                                   Signed: February 26, 2019




                                           2
